Citation Nr: 1512801	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-18 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.  


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1998.  The appellant was the Veteran's spouse at the time of the claim on appeal; they were legally divorced in September 2008.  The appellant claims apportionment on behalf of herself and her daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2008 decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Columbia, South Carolina.  The case was certified to the Board by the Winston-Salem RO.

The appellant requested a Board hearing at the RO.  The hearing was rescheduled once at her request, however she failed to appear for the rescheduled hearing and did not request postponement or submit a motion for a new hearing date.  Her hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the appellant first filed an informal claim for apportionment of the Veteran's VA compensation benefits on behalf of herself and her daughter in June 2007.  A December 10, 2007, letter informed the appellant that her claim was denied because she did not furnish income and expense information as requested.  The appellant was notified that if she submitted such information within 60 days, VA would consider the evidence.  Although apparently not associated with the claims file until later, VA received a form entitled "Information Regarding Apportionment of Beneficiary's Award" from the appellant on December 5, 2007.  The RO appears to have considered the December 2007 a new claim, rather than a continuation of the June 2007 claim.  This should be clarified on remand, so that the Board may properly evaluate any issues that may arise as to the effective date of any benefits awarded.  

If the Veteran is not residing with his spouse and/or if the Veteran's child is not in the Veteran's custody, all or any part of the compensation or pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2014).  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2014).  Specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid to the Veteran's spouse if they are not residing together and for the Veteran's child if the child is not in the Veteran's custody and the Veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  

The second type of apportionment is a "special" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2014).  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the parties, and the special needs of the Veteran, his dependents, and the apportionment claimants.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2014).  Under these regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

Here, it appears that the Veteran was not furnished a copy of the May 2009 statement of the case and was not informed of the content of the appellant's June 2009 substantive appeal.  The AOJ must ensure that the contested claims procedures have been properly followed.  

Additionally, further evidence is necessary before deciding the claim on the merits.  Although the appellant and Veteran have both provided some evidence regarding the Veteran's child support obligations and payments, there are gaps in the information of record.  Therefore, the AOJ should obtain comprehensive reports of the Veteran's child support obligations and payments from courts of appropriate jurisdiction in South Carolina, North Carolina, or any other appropriate source for such information.  The appellant should be asked to provide information and documentary evidence regarding her daughter's post-high school education, as such information relates to her eligibility for apportionment beyond her graduation from high school.  

Additionally, the appellant and the Veteran should both be asked to submit a current financial status report, and the Veteran should be specifically asked whether he is receiving any payments from the Social Security Administration.  If the Veteran does receive Social Security benefits, it should be determined whether the appellant's daughter is also receiving payments from Social Security as a result of the Veteran's award.  Finally, the AOJ should include in the claims file a report documenting the dates and amounts of VA compensation payments made to the Veteran based on the appellant and/or their daughter being his dependents at any time since June 2007.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file and ensure that all contested claims procedures have been followed, to include providing the Veteran copies of the May 2009 statement of the case and, to the extent that it contains information which could directly affect the payment or potential payments of the benefit, the content of the appellant's June 2009 substantive appeal.  

2.  Obtain comprehensive reports of the Veteran's child support obligations and payments for the appellant's daughter from courts of appropriate jurisdiction in South Carolina, North Carolina, or any other appropriate sources for such information.  Document all efforts and responses in the claims file.  

3.  Send the appellant a letter asking her to provide information and documentary evidence regarding her daughter's post-high school education, if any.  Ask her to submit a current financial status report.  

4.  Send the Veteran a letter asking him to provide a current financial status report.  Ask him to identify whether he is currently or has ever received any payments from the Social Security Administration, and if so, what type of benefits and whether his daughter receives any payments from Social Security as a result of his award.  

5.  Prepare a report documenting the dates and amounts of VA compensation payments made to the Veteran as a result of the appellant and/or their daughter being his dependents at any time since June 2007, and associate it with the claims file. 

6.  After completing the above and any other indicated development, readjudicate the claim, to include clarification of whether the claim is being considered from June 2007, December 2007, or some other date.  The bases for any decision entered must be explained.  If any benefit sought is not granted, provide the appellant and the Veteran a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

